Little, J.
Where an action against two persons was, on demurrer, dismissed as to one of them, it was incumbent on the plaintiff, if he desired to retain his joint action, to except within the time prescribed by law for filing a final bill of exceptions. He could not, in such a case, preserve his right to review a judgment sustaining the demurrer of one of the defendants by filing excep- ’ tions pendente lite, and_ assigning error thereon in a bill of exceptions tendered more than thirty days after the expiration of the term at which such demurrer had been sustained. Ellis v. Almand, ante, 333.

Writ of error dismissed.


All the Justices concurring, except Lewis, J., absent.